Citation Nr: 1303051	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  The propriety of a rating reduction from 20 percent disabling to noncompensably disabling effective February 1, 2009, for right hand tendonitis.  

2.  The propriety of a rating reduction from 20 percent disabling to noncompensably disabling effective February 1, 2009, for left hand tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2008 rating decision shows improvement in the Veteran's symptoms of right hand tendonitis.  

2.  The evidence of record includes x-ray evidence of degenerative joint disease of the fingers of the right hand.

3.  The evidence of record at the time of the October 2008 rating decision shows improvement in the Veteran's symptoms of left hand tendonitis.

4.  The evidence of record includes x-rays evidence of degenerative joint disease of the fingers of the left hand.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for service-connected right hand tendonitis from 20 percent disabling to noncompensably disabling, effective February 1, 2009, was proper, and restoration of a 20 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 1159, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.71a, Diagnostic Codes 5024-5228 (2012).

2.  Assignment of a 10 percent rating for service-connected right hand tendonitis is warranted effective February 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.71a, Diagnostic Codes 5024-5228 (2012).

3.  The reduction of the disability rating for service-connected left hand tendonitis from 20 percent disabling to noncompensably disabling, effective February 1, 2009, was proper, and restoration of a 20 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 1159, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.71a, Diagnostic Codes 5024-5228 (2012).

4.  Assignment of a 10 percent rating for service-connected left hand tendonitis is warranted effective February 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024-5228 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran argues that the reduction of the ratings assigned for his right and left hand tendonitis was improper.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2012).  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2012).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105(e) (2012).

The Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were followed.  The Veteran was notified of the proposed reduction in August 2008 and the effective date of the reduction was more than 60 days after that notification in October 2008.  Therefore, the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2012).  That regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability under 38 C.F.R. § 3.343 (2012).

The RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2012); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 20 percent disability ratings for right and left hand tendonitis were in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable.  38 C.F.R. § 3.344(c) (2012).

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2012).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the knees are considered major joints.  The lumbar vertebrae are considered a group of minor joints, ratable as a major joint.  38 C.F.R. § 4.45 (2012).

The Veteran's right and left hand tendonitis is rated under Diagnostic Codes 5024-5228.  38 C.F.R. § 4.71a.  Diagnostic Code 5024 pertains to tensynovitis and provides that the diseases under that diagnostic code will be rated on limitation of motion of affected parts, or as arthritis, degenerative.  38 C.F.R. § 4.71a.  Diagnostic Code 5228 pertains to limitation of the thumb and provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2012).

At a July 2008 VA examination, the Veteran reported that he sustained a fracture of the left middle phalanx of the left hand when a heavy object fell on his left hand and he sustained a crush injury to the right hand when a shipboard hatch closed on his hand.  He stated that he has chronic intermittent pain, weakness and stiffness in both writs and hands with radiation to the fingers.  The Veteran noted that lifting heavy objects with his hands aggravates his pain and the weakness in his left hand prevents him from performing certain activities such as unscrewing a jar lid.  Physical examination revealed that the Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The right hand fingertips and left hand fingertips were able to approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right and left thumb and tip of the index, long, ring, and little finger was 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the index, long, right and little fingers was 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the index, long, and right fingers was 0 cm; the measurement between the pad of the left thumb and little finger was 1 cm.  The right hand strength was within normal limits and the left hand strength was slightly reduced.  Range of motion of the bilateral thumbs, bilateral index fingers, bilateral long fingers, and bilateral ring fingers was normal.  Range of motion of the little fingers revealed flexion of 0-110 degrees for the right proximal interphalangeal (PIP) joint and 0-120 for the left PIP joint; flexion of 0-90 degrees for the right metacarpal phalangeal (MP) joint and 0-100 degrees for the left MP joint; and flexion of 0-70 degrees for the right distal interphalangeal (DIP) joint and 0-50 for the left DIP joint.  Joint function of the right and left fingers was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  The examiner noted that x-rays of the left and right hand were within normal limits.  The examiner diagnosed the Veteran with tendonitis of the right and left hand with subjective chronic pain, weakness, and stiffness of the right and left hand and objectively limited range of motion of the left little finger.  The examiner indicated that the effect of the condition on the Veteran's usual occupation was chronic pain, weakness, and stiffness of the hands and weakness of the grip of the left hand.  

X-rays of the bilateral hands obtained at VA in October 2008 revealed probable minor degenerative joint disease (DJD) at the right first MP joint, IP joint of the right thumb and at the DIP joint of the bilateral fifth digit with no evidence of fracture or subluxation.  The joint spaces were normally maintained.  

Private treatment reports from McDonald Army Hospital reflect reports of pain at the PIP joints in the bilateral fingers and occasional swelling in April 2009.  X-rays of the left fingers reveals old posttraumatic DJD of the third PIP joint and some nonspecific DJD and joint narrowing of the distal fifth interphalangeal joint as well as cortical thickening of the lateral cortex of the third and fourth proximal phalanx.  X-rays of the right hand revealed minimal DJD of the third PIP joint and cortical thickening of the fourth finger.  

At a February 2012 VA examination, the Veteran was noted to be right hand dominant.  He denied flare-ups that impact the function of his hands.  Physical examination of the hands revealed no limitation of motion or evidence of painful motion of any fingers or thumbs.  The Veteran was able to oppose his thumbs and there was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the pad or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index or long fingers.  The examiner initially reported that the Veteran was unable to perform repetitive-use testing with three repetitions.  However, in an addendum opinion the examiner indicated that the question was initially answered incorrectly and the Veteran was able to perform repetitive testing using both hands with no additional limitation of motion for any fingers.  The examiner reported that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  Additionally, the Veteran did not have tenderness or pain to palpation to joints or soft tissue of either hand including the thumbs and fingers.  Hand grip strength was normal for both hands.  There was no ankylosis of the thumbs or fingers.  The examiner noted that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays of the hands revealed normal and symmetric appearance of the hands.  The examiner concluded that the Veteran's hand/thumb/finger conditions do not impact his ability to work.   

First, the Board finds that the reduction for the Veteran's right and left hand tendonitis was proper.  A September 2006 rating decision granted service connection for right and left hand tendonitis, each rated 20 percent disabling, effective August 1, 2006.  An August 2008 rating decision proposed to reduce the ratings to noncompensably disabling (0 percent).  An October 2008 rating decision reduced the ratings to noncompensably disabling (0 percent), effective February 1, 2009.  The Board finds that the procedural criteria for reductions were met.  38 C.F.R. § 3.105(e) (2012).

However, the Board finds that while the rating criteria for reduction were met, the Veteran's right and left hand tendonitis each warrant a 10 percent rating rather than a noncompensable rating.  Range of motion testing of the fingers was normal at the examinations of record with the exception of some limited motion of the left little finger at the July 2008 examination.  However, any limitation of motion of the little finger of either the major or minor hand warrants a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  While x-rays of the hands were normal at the VA examinations performed in 2008 and 2012, VA treatment records as well as private treatment reports from McDonald Army Hospital reflect diagnoses of DJD of the fingers.  Therefore, the Board finds that while the rating criteria for reduction were met because the evidence showed improvement, the reduction should be from 20 percent disabling to 10 percent disabling rather than 20 percent disabling to noncompensably disabling for right and left hand tendonitis.

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected right and left hand tendonitis.  Therefore, the claim for restoration of a 20 percent rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

The rating reduction from 40 percent to noncompensably disabling, effective February 1, 2009, for right and left hand tendonitis was proper and restoration of a 20 percent rating is denied.

Assignment of a 10 percent rating is granted effective February 1, 2009.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


